Citation Nr: 0737844	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.

2.  Entitlement to an initial evaluation in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
prior to June 21, 2002, and in excess of 20 percent 
therefrom.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity prior to June 21, 2002, and in excess of 20 percent 
therefrom.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1971 until April 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the left upper extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than moderate 
incomplete paralysis of the median nerve.

2.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the right upper extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than moderate 
incomplete paralysis of the median nerve.

3.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the left lower extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than mild 
incomplete paralysis of the sciatic nerve prior to June 21, 
2001, and no more than moderate incomplete paralysis of the 
sciatic nerve therefrom. 

4.  Throughout the rating period on appeal, the veteran's 
peripheral neuropathy of the right lower extremity has been 
productive of complaints of numbness and tingling; 
objectively, the evidence reveals no more than mild 
incomplete paralysis of the sciatic nerve prior to June 21, 
2001, and no more than moderate incomplete paralysis of the 
sciatic nerve therefrom.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for peripheral neuropathy of the left 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 7913-8615 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for peripheral neuropathy of the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 7913-8615 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy of the left 
upper extremity prior to June 21, 2001, and in excess of 20 
percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 7913-8620 (2007).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy of the left 
upper extremity prior to June 21, 2001, and in excess of 20 
percent therefrom, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 7913-8620 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his peripheral neuropathy disabilities.  In this 
regard, because the November 2002 rating decision granted the 
veteran's claims of entitlement to service connection, such 
claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the November 2002 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board will briefly review the procedural 
history of the claim.  
In a November 2002 rating decision, service connection was 
awarded for peripheral neuropathy of all four extremities, 
effective June 21, 2001.  The RO assigned 20 percent 
evaluations for both lower extremities and for the left upper 
extremity.  A 30 percent rating was assigned for the right 
upper extremity.  

In a subsequent July 2004 rating action, the RO amended the 
effective date for the left and right lower extremity 
evaluations to July 2, 1996.  A 10 percent evaluation was 
assigned from that time until June 21, 2001, at which point 
20 percent ratings took effect.  The July 2004 rating 
decision also revised the effective date of the left upper 
extremity award to April 23, 2001.  No change was made with 
respect to the award for the right upper extremity.

Again, the veteran is claiming entitlement to increased 
ratings for his peripheral neuropathy of the upper and lower 
extremities.  At the outset, the Board notes that the 
veteran's claim here is an appeal from the initial assignment 
of a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Upper extremities

The Board will first consider whether an increased rating is 
warranted for the veteran's peripheral neuropathy of the 
upper extremities.  In this regard, it is noted that the 
veteran is right-handed, as indicated in a November 2001 VA 
examination report.

As noted previously, the veteran is assigned a 20 percent 
rating for peripheral neuropathy of the left upper extremity, 
effective April 23, 2001.  Such evaluation is pursuant to 
Diagnostic Code 7913-8615.  It is noted that Diagnostic Code 
8615, concerning neuritis, is evaluated under the criteria 
for paralysis of the median nerve (Diagnostic Code 8515).  
Under that Code section, a 20 percent rating is warranted 
where the evidence shows moderate incomplete paralysis of the 
minor extremity.  The next-higher evaluation possible for the 
minor extremity is a 40 percent rating, which applies where 
the evidence demonstrates severe incomplete paralysis of the 
median nerve.  

The Board finds no support for assignment of the next-higher 
40 percent evaluation for the veteran's service-connected 
peripheral neuropathy of the left upper extremity for any 
portion of the rating period on appeal.  In so finding, the 
Board acknowledges a VA examination report in November 2001 
which revealed diminished perception to light touch at the 
palmar surface of the distal portion of the index finger and 
at the dorsal surface of the of the distal thumb and 
forefinger.  Phalen and Tinel's sign were both positive at 
that time.  The Board also recognizes nerve conduction 
studies performed in May 2002 which showed evidence of 
bilateral median sensory motor neuropathy.  Additionally, the 
Board acknowledges complaints of hand numbness and tingling 
in VA outpatient records dated in July 2002.   However, the 
competent evidence of record fails to show a disability 
picture characterized by severe incomplete paralysis of the 
median nerve, as required to achieve the next-higher rating 
under Diagnostic Code 8615.  Indeed, VA examination in July 
2006 showed that the veteran had good dexterity, 
coordination, and movement in the left upper extremity.  The 
veteran possessed the strength and coordination for self-
feeding, fastening clothing, bathing, shaving, and toileting.  
He had natural elbow action and was able to grip and hold 
objects of various sizes in his hands against resistance.  He 
was also able to approximate the tips of all four fingers to 
the thumb, and had adduction of the fingers to greater than 
20 degrees.  

Based on the foregoing, an evaluation in excess of 20 percent 
for peripheral neuropathy of the left upper extremity under 
Diagnostic Code 8615 is not warranted.  There are no other 
relevant Code sections for consideration.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

With respect to the right upper extremity, the veteran is 
assigned a 30 percent evaluation under Diagnostic Code 8615 
throughout the rating period on appeal.  Again, it is noted 
that Diagnostic Code 8615, concerning neuritis, is evaluated 
under the criteria for paralysis of the median nerve 
(Diagnostic Code 8515).  Under that Code section, a 30 
percent rating is warranted where the evidence shows moderate 
incomplete paralysis of the major extremity.  The next-higher 
evaluation possible for the major extremity is a 50 percent 
rating, which applies where the evidence demonstrates severe 
incomplete paralysis of the median nerve.  

The Board finds no support for assignment of the next-higher 
50 percent evaluation for the veteran's service-connected 
peripheral neuropathy of the right upper extremity for any 
portion of the rating period on appeal.  In so finding, the 
Board acknowledges a VA examination report in November 2001 
which revealed 3/5 grip strength of the right hand.  That 
report also demonstrated diminished perception to light touch 
to the entire palmar surface of the hand.  There was also 
diminished perception to light touch to the distal, index, 
middle, ring, and little finger dorsal surface.  The Board 
also recognizes nerve conduction studies performed in May 
2002 which showed evidence of bilateral median sensory motor 
neuropathy.  Additionally, the Board acknowledges complaints 
of hand numbness and tingling in VA outpatient records dated 
in July 2002.   However, the competent evidence of record 
fails to show a disability picture characterized by severe 
incomplete paralysis of the median nerve, as required to 
achieve the next-higher rating under Diagnostic Code 8615.  
Indeed, VA examination in July 2006 showed that the veteran 
had good dexterity, coordination, and movement in the right 
upper extremity.  The veteran possessed the strength and 
coordination for self-feeding, fastening clothing, bathing, 
shaving, and toileting.  He had natural elbow action and was 
able to grip and hold objects of various sizes in his hands 
against resistance.  He could also pinch objects between his 
thumb and finger.  He was also able to approximate the tips 
of all four fingers to the thumb, and had adduction of the 
fingers to greater than 20 degrees.  

Based on the foregoing, an evaluation in excess of 30 percent 
for peripheral neuropathy of the left upper extremity under 
Diagnostic Code 8615 is not warranted.  There are no other 
relevant Code sections for consideration.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Lower extremities

With respect to both the left and right lower extremities, 
the veteran is assigned a 10 percent rating from July 2, 
1996, and a 20 percent rating from June 21, 2001.  The 
evaluations are pursuant to Diagnostic Code 7913-8620.  
Diagnostic Code 8620, concerning neuritis, is evaluated under 
the criteria for paralysis of the sciatic nerve (Diagnostic 
Code 8520).  Under that Code section, a 10 percent rating 
applies for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is warranted where the evidence shows 
moderate incomplete paralysis.  To achieve the next-higher 40 
percent evaluation, the evidence must reveal moderately 
severe incomplete paralysis of the sciatic nerve.  

Prior to June 21, 2001, the Board finds no support for an 
evaluation in excess of 10 percent for the veteran's 
peripheral neuropathy of the lower extremities.  In so 
finding, the Board acknowledges VA hospitalization records 
dated from September 1996 to November 1996 which reveal 
slight decreased sharp-dull discrimination in both lower 
extremities.  However, strength was 5/5 in both legs and gait 
was normal.  Deep tendon reflexes were 2+ and equal and 
plantar responses were downgoing bilaterally.  

The overall evidence, as detailed above, is not commensurate 
with moderate incomplete paralysis of the sciatic nerve, as 
required for a rating in excess of 10 percent.  Moreover, no 
other evidence of record during the period in question 
demonstrates moderate incomplete paralysis.  Therefore, a 
rating in excess of 10 percent prior to June 21, 2001, for 
peripheral neuropathy of the lower extremities is not 
warranted.  There are no other Code sections for 
consideration.  

Effective June 21, 2001, the veteran is assigned a 20 percent 
rating for peripheral neuropathy of the left and right lower 
extremities.  Again, to achieve the next-higher 40 percent 
evaluation, the evidence must reveal moderately severe 
incomplete paralysis of the sciatic nerve.  

The Board finds no support for assignment of a higher rating 
during the period in question.  In so finding, a November 
2001 VA examination report is acknowledged.  That report 
revealed diminished perception of vibratory stimuli in both 
feet and in the left leg, below the knee.  There was also 
diminished perception to monofilament testing to the dorsal 
and plantar aspects of both feet.  However, deep tendon 
reflexes were 2+ in both lower extremities and motor strength 
testing was normal at 5/5 for both lower extremities.  

The Board also acknowledges VA treatment reports dated in 
June 2006, revealing complaints of paresthesias of the feet.  
Moreover, a VA examiner in July 2006 noted deficits with 
weightbearing, balance, and propulsion in the lower 
extremities secondary to peripheral neuropathy.  However, the 
veteran was stabilized in his gait while using a cane, which 
was necessary due to a great toe amputation.  

It is concluded that the neurologic deficits detailed above 
have been appropriately reflected in the 20 percent 
evaluations for peripheral neuropathy of the left and right 
lower extremities in effect since June 21, 2001.  A 
disability picture manifested by moderately severe incomplete 
paralysis of the sciatic nerve has not been demonstrated for 
any part of the rating period in question, precluding 
assignment of the next-higher 40 percent evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Final considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left upper extremity is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for peripheral neuropathy of the right upper extremity is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity prior 
to June 21, 2002, and in excess of 20 percent therefrom is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity prior 
to June 21, 2002, and in excess of 20 percent therefrom is 
denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


